—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lane, J.), rendered May 23, 1990, convicting him of criminal possession of a weapon in the third degree (two counts) and bribery in the third degree, upon a jury verdict, and imposing sentence.
*470Ordered that the judgment is affirmed.
Contrary to the defendant’s assertions, we find that he received the effective assistance of counsel at trial (see, People v Baldi, 54 NY2d 137; People v Rivera, 71 NY2d 705; People v Sullivan, 153 AD2d 223). Thompson, J. P., Sullivan, Miller and Santucci, JJ., concur.